Exhibit 10.11

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of this 5th day of
January, 2015, by and among i4c Innovations Inc., a Delaware corporation and
wholly owned subsidiary of the Parent Company (as defined below) (the
“Corporation”), Jeff Noce, an individual, residing at 8524 Radford Avenue,
Alexandria, VA 22309 (the “Executive”), and Intersections Inc., a Delaware
corporation, with offices at 3901 Stonecroft Boulevard, Chantilly, Virginia
20151 (the “Parent Company”) for the limited purposes set forth herein. This
Agreement shall be effective as of January 1, 2015.

W I T N E S S E T H:

WHEREAS, the Corporation is a wholly owned subsidiary of the Parent Company; and

WHEREAS, the Corporation desires to continue to employ the Executive and the
Executive desires to accept such continued employment upon the terms and
conditions contained in this Agreement;

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1. Employment. The Corporation hereby employs the Executive, and the Executive
hereby accepts employment, as the President of the Corporation under the terms
and conditions set forth herein.

2. Term. This Agreement and the Executive’s employment are for an indefinite
term. Therefore, the Executive is employed on an at-will basis and either the
Executive or the Corporation may terminate his employment at any time and for
any reason, with or without “cause” including, without limitation, as defined in
paragraph 6.c.; provided, however, other than in the case of termination by the
Corporation for “cause” as defined in paragraph 6.c. or due to the Executive’s
death or disability as set forth in paragraphs 6.a. or 6.b., both the
Corporation and the Executive shall give the other 30 days’ prior written notice
of termination. Notwithstanding the foregoing, the Corporation may, at its
option, provide a cash payment up to 30 days’ Base Salary in lieu of such 30
days’ notice or any portion thereof.

3. Duties.

a. While the Executive is employed pursuant to this Agreement, he shall perform
such duties and discharge such responsibilities as the Chairman (the “Chairman”)
of the Board of Directors of the Corporation (the “Board of Directors”) and the
Board of Directors shall from time to time direct, which duties and
responsibilities shall be commensurate with the Executive’s position. The
Executive shall perform his duties and discharge his responsibilities from the
Corporation’s principal office in Chantilly, Virginia, other than normal and
customary business travel, which is also a duty and requirement of the
Executive’s employment with the Corporation. The Executive shall comply fully
with all applicable laws, rules and regulations as well as with the
Corporation’s and the Parent Company’s policies and procedures. The Executive
shall devote his entire working time to the business of the Corporation and
shall use his best



--------------------------------------------------------------------------------

efforts, skills and abilities in his diligent and faithful performance of his
duties and responsibilities hereunder. While the Executive is employed pursuant
to this Agreement, he shall not engage in any other business activities or hold
any office or position, regardless of whether any such activity, office or
position is pursued for profit or other pecuniary advantage, without the prior
written consent of the Corporation; provided, however, the Executive may engage
in (i) personal investment activities for himself and his family and
(ii) charitable and civic activities, so long as such outside interests set
forth in subsections (i) and (ii) hereof do not interfere with the performance
of his duties and responsibilities hereunder.

b. The Board of Directors and the Chairman reserve the right from time to time
to assign to the Executive additional duties and responsibilities and to
delegate to other employees of the Corporation duties and responsibilities
normally discharged by the Executive. All such assignments and delegations of
duties and responsibilities shall be made in good faith and shall not materially
affect the general character of the work to be performed by the Executive. The
Executive shall hold such officerships and directorships in the Parent Company
and the Corporation and any of their respective subsidiaries to which, from time
to time, the Executive may be appointed or elected with no additional
compensation payable to the Executive.

4. Compensation and Related Matters. As full compensation for the Executive’s
performance of his duties and responsibilities during his employment pursuant to
this Agreement, the Corporation shall pay the Executive the compensation and
provide the benefits set forth below:

a. Base Salary. The Corporation shall pay the Executive an annual salary (the
“Base Salary”) equal to $400,000, less applicable withholding and other
deductions, payable in accordance with the Corporation’s then current payroll
practices. Commencing in 2016, the Base Salary will be reviewed at least
annually by the Chairman and may be increased, but not decreased, in its sole
discretion, in which event any increased Base Salary shall be deemed the Base
Salary under this Agreement.

b. Bonus. For each full calendar year of the Executive’s employment, the
Executive shall be eligible to participate in a bonus plan (“Bonus Plan”). The
Bonus Plan shall be as determined in the sole discretion of the Chairman,
subject to financial, tax and legal analysis, and the approval by the Board of
Directors (and/or the Board of Directors of the Parent Company or Compensation
Committee thereof). The Executive’s participation in the Bonus Plan shall be
subject to the plan terms and conditions (which may be based on such factors as
the Board of Directors (and/or the Board of Directors of the Parent Company or
Compensation Committee thereof) determine in its or their sole discretion,
including the performance of the Corporation, its direct and indirect
subsidiaries or parent entities and/or the Executive) adopted by the Board of
Directors (and/or the Board of Directors of the Parent Company or Compensation
Committee thereof). Without limiting the generality of the foregoing, to be
eligible for a bonus under the Bonus Plan, the Executive must be in an “active
working status” at the time of bonus payment. For purposes of this Agreement,
“active working status” shall mean that the Executive has not resigned (or given
notice of his intention to resign) and has not been terminated for any reason,
with or without “cause” including, without limitation, as defined in paragraph
6.c. (or been given notice of termination), except as otherwise provided in
paragraph 6 hereof.

 

2



--------------------------------------------------------------------------------

c. Benefits. The Executive shall be entitled to participate in, and receive
benefits from, any health, welfare and retirement plans and programs (including,
but not limited to, medical, dental, life insurance, disability and 401(k)), if
any are adopted, of the Corporation or any employing subsidiary which may be in
effect from time to time during the Executive’s employment by the Corporation
and/or employing subsidiary, on the same basis as those benefits are generally
made available to other senior executives of the Corporation and/or employing
subsidiary, subject to the terms and conditions of such plans as may be in
effect from time to time.

d. Equity Awards. For so long as the Corporation is at least a majority owned
subsidiary or controlled affiliate of the Parent Company, the Executive shall be
considered for equity or equity based awards by the Board of Directors of the
Parent Company (and/or Compensation Committee thereof) on a similar basis as
generally made available to other senior officers of the Parent Company (other
than the Parent Company’s Chief Executive Officer). Any such grants or awards
shall be made at the sole discretion of the Board of Directors of the Parent
Company and/or Compensation Committee thereof and the terms of such grants or
awards, if any, shall be set forth in the applicable plans and award agreements.

e. Leave. The Executive shall be eligible to receive and take paid leave that
the Corporation generally makes available to its senior officers in accordance
with the Corporation’s leave policies (as may be revised from time to time).

f. Car Allowance. The Corporation shall provide the Executive with an annual car
allowance (the “Car Allowance”), which shall be applied to the purchase or lease
of a vehicle. The Car Allowance shall equal 4% of the Executive’s Base Salary,
less applicable withholding and other deductions, and shall be divided into
equal payments and paid on the same basis as the Corporation’s payroll. The
Executive shall be responsible for the maintenance and operation of the vehicle
and the costs associated with the same, including, without limitation,
insurance.

g. Insurance, Indemnification and Related Matters. While the Executive is
employed by the Corporation and for so long as there exists potential for
liability thereafter with regard to the Executive’s activities during his
employment on behalf of the Corporation, the Parent Company or any of its
subsidiaries or affiliates (regardless of whether as an employee, officer, or
member of the Board of Directors or in any other capacity on behalf of the
Parent Company or any of its subsidiaries or affiliates), the Corporation and/or
the Parent Company shall (i) indemnify, defend and hold harmless the Executive
and (ii) advance payment of costs and expenses incurred by the Executive in
defense of any such action, suit or proceeding to which the Executive is made a
party or is threatened to be made a party (provided the Executive shall repay
such expenses in the event it is ultimately determined he is not entitled to
such indemnification), in each case on terms and conditions no less favorable
than the Parent Company and/or the Corporation, as applicable, provides at any
time during the Executive’s employment or afterwards to its other executive
officers and members of the Board of Directors. During the Executive’s
employment and for 6 years thereafter, the Executive shall be entitled, at

 

3



--------------------------------------------------------------------------------

the Parent Company’s and/or the Corporation’s, as applicable, expense, to the
same directors’ and officers’ liability insurance coverage that the Parent
Company and/or the Corporation provides generally to its other executive
officers and members of the Board of Directors, as may be amended from time to
time, provided that such insurance coverage following the Executive’s employment
shall be on terms and conditions no less favorable to the Executive than those
in effect at the expiration or termination of his employment. The rights
provided by this paragraph 4.g. shall be in addition to any other rights to
which the Executive may be entitled under any of the organizational documents of
the Parent Company, the Corporation or any of its subsidiaries or affiliates,
any agreement, pursuant to any vote of the holders of equity interests or
securities of the Parent Company or any of its subsidiaries or affiliates, as a
matter of law or otherwise.

5. Expenses. The Corporation or its subsidiaries shall reimburse the Executive
for expenses which the Executive may from time to time reasonably incur on
behalf of and at the request of the Corporation in the performance of his
responsibilities and duties under this Agreement, provided that the Executive
shall be required to account to the Corporation for such expenses in the manner
prescribed by the Corporation.

6. Termination. This Agreement and the Executive’s employment shall terminate:

a. immediately upon the Executive’s death; or

b. upon the Executive’s disability. For purposes of this Agreement, the term
“disability” shall mean that the Executive is (i) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or (ii) by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
service provider’s employer; or

c. upon the existence of cause. For purposes of this Agreement, “cause” shall
mean that the Executive: (i) has been convicted of, or entered a plea of nolo
contendre to, a misdemeanor involving moral turpitude or any felony under the
laws of the United States or any state or political subdivision thereof;
(ii) has committed an act constituting a breach of fiduciary duty, fraud, gross
negligence or willful misconduct; (iii) has engaged in conduct that violated the
Corporation’s (or the Parent Company’s) then existing internal policies or
procedures and which is materially detrimental to the business, reputation,
character or standing of the Parent Company or the Corporation or any of their
subsidiaries; or (iv) after written notice to the Executive and a reasonable
opportunity of at least 30 days to cure, the Executive shall continue (x) to be
in material breach of the terms of this Agreement; (y) to fail or refuse to
attend to the material duties and responsibilities reasonably assigned to him by
the Board of Directors or the Chairman consistent with his authority, position
and responsibilities on the date hereof; or (z) to be absent excessively for
reasons unrelated to disability; or

d. upon the existence of good reason. For purposes of this Agreement, the
following shall constitute “good reason”: the existence of one or more of the
following events has occurred without the written consent of the Executive:
(i) a material reduction in the

 

4



--------------------------------------------------------------------------------

Executive’s Base Salary; (ii) the relocation of the Executive’s office to a
location outside of a 30- mile radius from the Corporation’s present Chantilly,
Virginia location; (iii) a material breach by the Corporation or the Parent
Company, as applicable, of the terms of this Agreement; or (iv) following a
“change in control” as defined in paragraph 6.e hereof, a material diminution in
the Executive’s authority, duties or responsibilities; provided, however, that
none of the events described herein will constitute good reason unless the
Executive has first provided written notice to the Corporation of the occurrence
of the applicable event(s) within 90 days of the initial existence of such event
and the Corporation (or, if applicable, the Parent Company) fails to cure such
event within 30 days after its receipt of such written notice and, if uncured,
the termination is effective (and the Executive terminates) as of the end of
such 30 day cure period.

e. for the purposes of this Agreement, the term “change in control” shall mean
that:

(i) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than the Parent Company, any existing director or officer of the Parent Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Parent Company, or any corporation owned, directly or indirectly, by the
stockholders of the Parent Company in substantially the same proportions as
their ownership of stock of the Parent Company, becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Parent Company representing 30% or more of the Common Stock of
the Parent Company; or

(ii) the stockholders of the Parent Company approve a merger or consolidation of
the Parent Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Parent Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Parent Company or such surviving entity outstanding
immediately after such merger or consolidation; or

(iii) the stockholders of the Parent Company approve an agreement for the sale
or disposition by the Parent Company of all or substantially all of the Parent
Company’s assets; or

(iv) the consummation of (A) the sale or disposition by the Corporation of all
or substantially all of the Corporation’s assets or (B) any other transaction
(including a merger or consolidation) the result of which is that any “person or
“group,” other than the Parent Corporation or any of its wholly-owned
subsidiaries, any existing director or officer of the Parent Corporation or any
of its wholly-owned subsidiaries, or any trustee or other fiduciary holding
securities under an employee benefit plan of the Parent Corporation or any of
its wholly-owned subsidiaries, becomes the “beneficial owner,” directly or
indirectly, of securities of the Corporation representing more than 50% of the
voting power of the outstanding voting stock of the Corporation or any of its
direct or indirect parent companies holding directly or indirectly 100% of the
total voting power of the voting stock of the Corporation.

 

5



--------------------------------------------------------------------------------

f. If the Executive’s employment is terminated by: (a) the Corporation pursuant
to paragraph 6.c., or (b) the Executive other than pursuant to paragraph 6.d.,
then, in full satisfaction of the Corporation’s obligations under this
Agreement, the Executive shall be entitled to receive (i) the Base Salary
provided for herein up to and including the effective date of termination,
prorated on a daily basis; and (ii) medical benefit continuation at the
Executive’s and/or his dependents’ expense as provided by law.

g. If the Executive’s employment is terminated by: (a) the Corporation pursuant
to paragraph 6.a., 6.b. or other than pursuant to paragraph 6.c. or (b) the
Executive pursuant to paragraph 6.d., then, in full satisfaction of the
Corporation’s and the Parent Company’s obligations under this Agreement, the
Executive, his beneficiaries or estate, as appropriate, shall be entitled to
receive: (i) the Base Salary provided for herein up to and including the
effective date of termination, prorated on a daily basis; (ii) any cash bonus
which would otherwise be payable to the Executive with respect to the year prior
to the year of termination, to the extent scheduled to be paid in the year of
termination and not previously been paid, which shall be due and payable in the
year of termination and at the same time as such bonuses for such year are paid
to active employees (but no later than March 15th of the year of termination);
(iii) severance in an amount equal 1.5 times the Executive’s Base Salary (2.5
times the Executive’s Base Salary if the Executive’s employment is terminated
upon, or within 12 months following, a change in control), in either case in
exchange for a general release in form and content satisfactory to the
Corporation (the “Release”), to be paid in one payment on the 60th day following
the date of such termination, provided that the Release must have become
effective before the 60th day following such termination; and (iv) medical
benefit continuation at the Executive’s and/or his dependents’ expense as
provided by law; provided, however, as additional consideration for the Release,
to the extent the Executive and/or his covered dependents elect medical
continuation coverage, the Corporation will pay (or reimburse) the cost of
medical benefit continuation (on the same basis and at the same cost as such
benefits are currently provided to senior executives of the Corporation) for the
Executive and any covered dependents for up to 18 months or until the Executive
and/or his covered dependents are covered by another company’s group health
insurance, whichever is sooner; and provided, further, that if the Corporation
determines in good faith that its payment of such cost will result in the
imposition of excise taxes or penalties on the Corporation, the Parent Company
and/or the insurance carrier with respect to such medical benefits, then the
Corporation shall not pay (or reimburse) such cost and the Corporation shall
provide an economically equivalent benefit or payment, to the extent that such
benefit or payment is consistent with applicable law and will not result in the
imposition of such excise taxes or penalties. In addition, in the event of
(i) the Executive’s death or disability (as defined in paragraph 6.b.), all of
the Executive’s outstanding unvested equity and equity based awards shall
immediately become vested and any restrictions thereon shall lapse and, if
applicable, become exercisable, and (ii) the event of the Executive’s
termination of employment by the Corporation other than pursuant to paragraph
6.c. or termination of employment by the Executive pursuant to paragraph 6.d.,
on the Executive’s date of termination of employment, the Executive shall become
vested, and all restrictions shall lapse and, if applicable, become exercisable,
on the Executive’s outstanding equity and equity based awards that would have
vested in the 12 months following the Executive’s date of termination of
employment if the Executive had remained employed by the Corporation.

 

6



--------------------------------------------------------------------------------

h. The Executive hereby acknowledges that he is employed by the Corporation for
an indefinite term and nothing in this Agreement, including, without limitation,
this paragraph 6, changes the at-will nature of his employment.

7. Confidential and Proprietary Information; Work Product; Warranty; Non-
Competition; Non-Solicitation; Non-Disparagement, Etc.

a. Confidentiality. The Executive acknowledges and agrees that there are certain
trade secrets and confidential and proprietary information (collectively,
“Confidential Information”) which have been developed by the Parent Company and
which are used by the Parent Company in its business. Confidential Information
shall include, without limitation: (i) customer lists and supplier lists;
(ii) the details of the Parent Company’s relationships with its customers,
including, without limitation, the financial relationship with a customer,
knowledge of the internal “politics”/workings of a customer organization, a
customer’s technical needs and job specifications, knowledge of a customer’s
strategic plans and the identities of contact persons within a customer’s
organization; (iii) the Parent Company’s marketing and development plans,
business plans; and (iv) other information proprietary to the Parent Company’s
business. The Executive shall not, at any time during or after his employment
hereunder, use or disclose such Confidential Information, except to authorized
representatives of the Parent Company or the customer or as required in the
performance of his duties and responsibilities hereunder. The Executive shall
return all customer and/or Parent Company property, such as computers, software
and cell phones, and documents (and any copies including, without limitation, in
machine or human-readable form), to the Parent Company when his employment
terminates. The Executive shall not be required to keep confidential any
Confidential Information which (x) is or becomes publicly available through no
fault of the Executive, (y) is already in his possession (unless obtained from
the Parent Company or one of its customers) or (z) is required to be disclosed
by applicable law or regulation, or pursuant to the valid order of a court of
competent jurisdiction or an authorized government agency, provided that the
Executive shall provide the Parent Company and/or Corporation written notice of
any such order prior to such disclosure to the extent practicable under the
circumstances. Further, the Executive shall be free to use and employ his
general skills, know-how and expertise, and to use, disclose and employ any
generalized ideas, concepts, know-how, methods, techniques or skills, including,
without limitation, those gained or learned during the course of the performance
of his duties and responsibilities hereunder, so long as he applies such
information without disclosure or use of any Confidential Information.

b. Work Product. The Executive agrees that all copyrights, patents, trade
secrets or other intellectual property rights associated with any ideas,
concepts, techniques, inventions, processes, or works of authorship developed or
created by him during his employment by the Parent Company and for a period of 6
months thereafter, that (i) relate, whether directly or indirectly, to the
Parent Company’s actual or anticipated business, research or development or
(ii) are suggested by or as a result of any work performed by the Executive on
the Parent Company’s behalf, shall, to the extent possible, be considered works
made for hire within the meaning of the Copyright Act (17 U.S.C. Section 101 et
seq.) (the “Work Product”). All Work Product shall be and remain the property of
the Parent Company. To the extent that any such Work Product may not, under
applicable law, be considered works made for hire, the Executive hereby grants,
transfers, assigns, conveys and relinquishes, and agrees to grant,

 

7



--------------------------------------------------------------------------------

transfer, assign, convey and relinquish from time to time, on an exclusive
basis, all of his right, title and interest in and to the Work Product to the
Parent Company in perpetuity or for the longest period otherwise permitted by
law. Consistent with his recognition of the Parent Company’s absolute ownership
of all Work Product, the Executive agrees that he shall (i) not use any Work
Product for the benefit of any party other than the Parent Company and (ii) at
the Parent Company’s sole expense, perform such acts and execute such documents
and instruments as the Parent Company may now or hereafter deem reasonably
necessary or desirable to evidence the transfer of absolute ownership of all
Work Product to the Parent Company; provided, however, if following 10 days’
written notice from the Parent Company, the Executive refuses, or is unable, due
to disability, incapacity, or death, to execute such documents relating to the
Work Product, he hereby appoints any of the Parent Company’s officers as his
attorney-in-fact to execute such documents on his behalf. This agency is coupled
with an interest and is irrevocable without the Parent Company’s prior written
consent.

c. Warranty. The Executive represents and warrants to the Parent Company that
(i) there are no claims that would adversely affect his ability to assign all
right, title and interest in and to the Work Product to the Parent Company;
(ii) the Work Product does not violate any patent, copyright or other
proprietary right of any third party; (iii) the Executive has the legal right to
grant the Parent Company the assignment of his interest in the Work Product as
set forth in this Agreement; and (iv) he has not brought and will not bring to
his employment hereunder, or use in connection with such employment, any trade
secret, confidential or proprietary information, or computer software, except
for software that he has a right to use for the purpose for which it shall be
used, in his employment hereunder.

d. Non-Competition; Non Solicitation. The Executive agrees that during his
employment by the Corporation and for 18 months thereafter, regardless of the
circumstances which result in his termination, he shall not within the
continental United States or Canada (i) engage or attempt to engage, directly or
indirectly, whether as an employee, officer, director, consultant or otherwise,
in any business activity which is the same as, substantially similar to or
directly competitive with the Corporation or any of its subsidiaries or
controlled affiliates; (ii) solicit or attempt to solicit, directly or
indirectly, whether as an employee, officer, director, consultant or otherwise,
any person or entity which is then a customer of the Parent Company or has been
a customer or solicited by the Parent Company in the preceding 18-month period,
to purchase products or services directly competitive with those sold or
provided by the Parent Company from any entity other than the Parent Company;
(iii) solicit for employment, engage and/or hire, whether directly or
indirectly, any individual who is then employed by the Parent Company or engaged
by the Parent Company as an independent subcontractor or consultant; and/or
(iv) encourage or induce, whether directly or indirectly, any individual who is
then employed by the Parent Company or engaged by the Parent Company as an
independent contractor or consultant to end his/her business relationship with
the Parent Company; provided, however, nothing in this paragraph 7.d. shall
prevent the Executive from owning, solely as an investment, up to 5% of the
securities of any publicly-traded company.

e. Non-Disparagement. During the Executive’s employment and at any time
thereafter, the Executive agrees not to disparage, either orally or in writing,
in any material respect the Parent Company or any of its current or former
employees, officers or directors, and will not authorize others to do so on
Executive’s behalf. Notwithstanding the foregoing, nothing

 

8



--------------------------------------------------------------------------------

in this paragraph 7.e. shall preclude the Executive from (i) enforcing his
rights under this Agreement or responding truthfully to legal process or
governmental inquiry, (ii) in the course of and consistent with his duties for
the Parent Company, evaluating or discussing the performance or conduct of other
officers and/or employees, including in connection with performance evaluations
or (iii) from providing truthful testimony or information in any proceeding or
in response to any request from any governmental agency or any judicial,
arbitral or self-regulatory forum or as otherwise required by law, subject to
the Executive providing the Parent Company with as much prior written notice as
is practicable under the circumstances.

f. Cooperation. The Executive agrees, without receiving additional compensation
and upon reasonable notice, to cooperate fully with the Parent Company and its
legal counsel on any matters relating to the Executive’s employment with the
Parent Company in which the Parent Company reasonably determines that the
Executive’s cooperation is necessary or appropriate. The Parent Company shall
reimburse the Executive for reasonable and pre-approved travel and other similar
out-of-pocket expenses incurred as a result of any such cooperation.

g. Injunctive Relief; Remedy. The Executive acknowledges that a breach or
threatened breach of any of the terms set forth in this paragraph 7 may result
in an irreparable and continuing harm to the Parent Company for which there may
be no adequate remedy at law. The Parent Company shall, without posting a bond,
be entitled to seek injunctive and other equitable relief, in addition to any
other remedies available to the Parent Company.

h. Essential and Independent Agreements. It is understood by the parties hereto
that the Executive’s obligations and the restrictions and remedies set forth in
this paragraph 7 are essential elements of this Agreement and that but for his
agreement to comply with and/or agree to such obligations, restrictions and
remedies, the Parent Company would not have entered into this Agreement or
employed (or continued to employ) him. The Executive’s obligations and the
restrictions and remedies set forth in this paragraph 7 are independent
agreements and the existence of any claim or claims by him against the Parent
Company under this Agreement or otherwise will not excuse his breach of any of
his obligations or affect the restrictions and remedies set forth under this
paragraph 7.

i. Survival of Terms; Representations. The Executive’s obligations under this
paragraph 7 hereof shall remain in full force and effect notwithstanding the
termination of his employment. The Executive acknowledges that he is
sophisticated in business, and that the restrictions and remedies set forth in
this paragraph 7 do not create an undue hardship on him and will not prevent him
from earning a livelihood. The Executive further acknowledges that he has had a
sufficient period of time within which to review this Agreement, including,
without limitation, this paragraph 7, with an attorney of his choice and he has
done so to the extent he desired. The Executive and the Parent Company agree
that the restrictions and remedies contained in this paragraph 7 are reasonable
and necessary to protect the Parent Company’s legitimate business interests
regardless of the reason for or circumstances giving rise to such termination
and that he and the Parent Company intend that such restrictions and remedies
shall be enforceable to the fullest extent permissible by law. The Executive
agrees that given the scope of the Parent Company’s business and the
sophistication of the information highway, any further geographic limitation on
such remedies and restrictions would deny the Parent Company the

 

9



--------------------------------------------------------------------------------

protection to which it is entitled hereunder. If it shall be found by a court of
competent jurisdiction that any such restriction or remedy is unenforceable but
would be enforceable if some part thereof were deleted or modified, then such
restriction or remedy shall apply with such modification as shall be necessary
to make it enforceable to the fullest extent permissible under law.

j. “Parent Company”. For purposes of the provisions of this paragraph 7, the
term “Parent Company” shall be deemed to include the Parent Company and any of
its subsidiaries and/or controlled affiliates (including the Corporation), as
well as any successor to all or any material portion of the business and/or
assets of the Parent Company or any of its subsidiaries (including the
Corporation).

8. Successors. This Agreement shall inure to the benefit of and be binding upon
the parties, their legal representatives and successors and assigns. However,
the Executive’s performance hereunder is personal to the Executive and shall not
be assignable by the Executive. The Corporation and/or the Parent Company, as
applicable, may assign this Agreement and its rights and obligations to any
affiliate or to any successor to all or substantially all of the business and/or
assets of the Corporation or the Parent Company, whether directly or indirectly,
by purchase, merger, consolidation, acquisition of stock, or otherwise.

9. Miscellaneous.

a. Compliance with Section 409A.

(i) It is the intention of the parties that all payments and benefits under this
Agreement (and any amendment hereto) shall be made and provided in a manner that
is either exempt from or intended to avoid taxation under Section 409A of the
Internal Revenue Code and the rules, regulations and notices thereunder (“Code
Section 409A”), to the extent applicable. Any ambiguity in this Agreement (or
any amendment hereto) shall be interpreted to comply with the above. The
Executive acknowledges that neither the Corporation nor the Parent Company has
made any representations as to the treatment of the compensation and benefits
provided hereunder and the Executive has been advised to obtain his own tax
advice. Each amount or benefit payable pursuant to this Agreement (and any
amendment hereto) shall be deemed a separate payment for purposes of Code
Section 409A. For all purposes under this Agreement, any iteration of the word
“termination” (e.g., “terminated”) with respect to the Executive’s employment,
shall mean a separation from service within the meaning of Code Section 409A.
Without limiting the generality of the foregoing, for purposes of this Agreement
(including paragraph 6 hereof), the Executive shall be considered to have a
termination of employment only if such termination is a “separation from
service” within the meaning of Code Section 409A.

(ii) To the extent that the reimbursement of any expenses or the provision of
any in-kind benefits pursuant to this Agreement is subject to Code Section 409A,
(A) the amount of such expenses eligible for reimbursement, or in-kind benefits
to be provided hereunder during any one calendar year shall not affect the
amount of such expenses eligible for reimbursement or in-kind benefits to be
provided hereunder in any other calendar year; provided, however, that the
foregoing shall not apply to any limit on the amount of any expenses incurred

 

10



--------------------------------------------------------------------------------

by the Executive that may be reimbursed or paid under the terms of the
Corporation’s medical plan, if such limit is imposed on all similarly situated
participants in such plan; (B) all such expenses eligible for reimbursement
hereunder shall be paid to the Executive no later than December 31st of the
calendar year following the calendar year in which such expenses were incurred
or such earlier date as provided under the Corporation’s policies; and (C) the
Executive’s right to receive any such reimbursements or in-kind benefits shall
not be subject to liquidation or exchange for any other benefit.

(iii) Notwithstanding anything else in this Agreement to the contrary, if any
payments or benefits under this Agreement, including the severance payment
payable under paragraph 6.g. above, constitute “nonqualified deferred
compensation” subject to Code Section 409A at the date of employment
termination, then such payment, to the extent required under Code Section 409A,
shall be made (or begin to be made) six months and one day after the Executive’s
“separation from service” as defined in Code Section 409A(a)(2)(A)(i) (or if
earlier the date of the Executive’s death), if the Executive is a “specified
employee” as defined in Code Section 409A(a)(2)(B)(i) and as reasonably
determined in good faith by the Corporation. In the event that any payment is
subject to the foregoing delay, then the Corporation shall (provided it shall
not result in the imposition of additional taxes by reason of
Section 409A(b)(2)), at its sole expense, (A) contribute the amount of such
payments to an irrevocable grantor trust in the form prescribed by Revenue
Procedure 92-64 (the “Trust”) within 60 days after the Executive’s termination
of employment, and (B) direct the trustee of the Trust to pay such amount,
together with the earnings of the Trust, less applicable withholding and payroll
deductions, to the Executive on the first day following the expiration of such
delay or, if earlier, the Executive’s death (subject only to the limitations
with respect to the Corporation’s insolvency, if any, as prescribed under the
Trust and required to satisfy Revenue Procedure 92-64).

b. Clawback. Notwithstanding any other provision of this Agreement to the
contrary, any incentive compensation (whether cash or equity) received by the
Executive which is subject to recovery under any law, government regulation,
order or stock exchange listing requirement, will be subject to such deductions
and clawback (recovery) as may be required to be made pursuant to law,
government regulation, order, stock exchange listing requirement (or any policy
of the Parent Company and/or the Corporation adopted pursuant to any such law,
government regulation, order or stock exchange listing requirement) (any
“Policy”). The Executive agrees and consents to the Parent Company’s (or if
applicable, the Corporation’s) application, implementation and enforcement of
(i) any Policy and (ii) any provision of applicable law relating to
cancellation, rescission, payback or recoupment of incentive compensation, and
expressly agrees that the Parent Company and/or the Corporation may take such
actions as are necessary to effectuate any Policy, any similar policy (as
applicable to the Executive) or applicable law without further consent or action
being required by the Executive. To the extent that the terms of this Agreement
and any Policy conflict, then the terms of such Policy shall prevail.

c. Waiver; Amendment. The failure of a party to enforce any term, provision, or
condition of this Agreement at any time or times shall not be deemed a waiver of
that term, provision, or condition for the future, nor shall any specific waiver
of a term, provision, or condition at one time be deemed a waiver of such term,
provision, or condition for any future time or times. This Agreement may be
amended or modified only by a writing signed by both parties hereto.

 

11



--------------------------------------------------------------------------------

d. Governing Law; Jurisdiction. This Agreement shall be governed and construed
in accordance with the laws of the Commonwealth of Virginia without giving
effect to principles of conflicts of law. The parties hereby irrevocably consent
to the jurisdiction of the federal and state courts located in the Eastern
District of Virginia or Fairfax County, Virginia, and by the execution and
delivery of this Agreement, each of the parties hereto accepts for itself the
exclusive jurisdiction of the aforesaid courts and irrevocably consents to the
jurisdiction of such courts (and the appropriate appellate courts) in any
proceedings, and waives any objection to venue laid therein. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT HE OR IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR ARISING OUT OF THIS AGREEMENT.

e. Tax Withholding. The payments and benefits under this Agreement may be
compensation and as such may be included in either the Executive’s W-2 earnings
statements or 1099 statements. The Corporation and/or Parent Company, as
applicable, may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

f. Paragraph Captions. Paragraph and other captions contained in this Agreement
are for reference purposes only and are in no way intended to describe,
interpret, define or limit the scope, extent or intent of this Agreement or any
provision hereof.

g. Severability. Each provision of this Agreement is intended to be severable.
If any term or provision hereof is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the validity of the remainder of
this Agreement.

h. Integrated Agreement. This Agreement constitutes the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof,
and supersedes all prior agreements, understandings, memoranda, term sheets,
conversations and negotiations. There are no agreements, understandings,
restrictions, representations or warranties between the parties other than those
set forth herein or herein provided for.

i. Interpretation; Counterparts. No provision of this Agreement is to be
interpreted for or against any party because that party drafted such provision.
For purposes of this Agreement: “herein,” “hereby,” “hereinafter,” “herewith,”
“hereafter” and “hereinafter” refer to this Agreement in its entirety, and not
to any particular subsection or paragraph. This Agreement may be executed in any
number of counterparts, including by facsimile or PDF, each of which shall be
deemed an original, and all of which shall constitute one and the same
instrument.

j. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if delivered by hand delivery, by
facsimile (with confirmation of transmission), by e-mail, by overnight courier,
or by registered or certified mail, return receipt requested, postage prepaid,
in each case addressed as follows:

 

12



--------------------------------------------------------------------------------

If to the Executive, at the address set forth above;

If to the Corporation and/or the Parent Company:

i4C Innovations Inc.

Intersections Inc.

3901 Stonecroft Boulevard

Chantilly, Virginia 20151

Attention: Chief Legal Officer

Facsimile: 703-488-1757

with copies (which shall not constitute notice) to:

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, New York 10038-4982

Attention: Todd E. Lenson

Facsimile: 212-806-6006

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by addressee.

k. No Limitations. The Executive represents his employment by the Corporation
hereunder does not conflict with, or breach any confidentiality, non-competition
or other agreement to which he is a party or to which he may be subject.

l. Guarantee; Parent Company’s Obligations. The Parent Company hereby
irrevocably and unconditionally guarantees the due and punctual payment and
performance of all obligations of the Corporation under this Agreement;
provided, however, that the Parent Company’s guarantee obligation hereunder
shall terminate and cease to have any force or effect immediately upon (x) the
Corporation ceasing to be a direct or indirect majority owned subsidiary or
controlled affiliate of the Parent Company or (y) the sale of all or
substantially all of the Corporation’s assets.

[Remainder of Page Intentionally Left Blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.

 

EXECUTIVE i4C INNOVATIONS INC.

/s/ Jeff Noce

By:

/s/ Michael R. Stanfield

Jeff Noce Name: Michael R. Stanfield Position: Chairman of the Board

INTERSECTIONS INC. (solely for purposes

of paragraphs 4.g., 7, 9.b., 9.1.)

By:

/s/ Michael R. Stanfield

Name: Michael R. Stanfield Position: Chief Executive Officer

 

14